Citation Nr: 0611773	
Decision Date: 04/25/06    Archive Date: 05/02/06

DOCKET NO.  04-00 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a chronic pulmonary 
disorder.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran served on active duty from June 1959 to May 1962.

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO), in which the RO 
denied the benefit sought on appeal.  The veteran perfected 
an appeal of that decision.


FINDING OF FACT

The preponderance of the probative evidence shows that the 
veteran's chronic pulmonary disorder, variously diagnosed as 
bronchitis, emphysema, or chronic obstructive pulmonary 
disease (COPD), is not related to an in-service disease or 
injury.


CONCLUSION OF LAW

A chronic pulmonary disorder was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1131, 5107 
(West 2002); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION
Service Connection

The veteran contends that his chronic pulmonary problems were 
caused by having had pneumonia twice while he was in service.  
His statement regarding the etiology of his pulmonary 
problems is not probative, however, because he is not 
competent to provide evidence on the etiology of a medical 
disorder.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of the in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See 
38 U.S.C.A. § 1131 (West 2002); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303 (2005).  

The medical evidence shows that the veteran's complaints of 
chest congestion and difficulty breathing have been variously 
diagnosed as chronic bronchitis, emphysema, and COPD.  His 
claim is, therefore, supported by a current medical diagnosis 
of disability.  The evidence does not show, however, the 
incurrence of a related disease or injury during service, or 
a nexus between the currently diagnosed disorders and any 
incident of service.  Hickson, 12 Vet. App. at 253.

The service medical records show that the veteran was treated 
for a cold in February and October 1960, with no further 
reference to any respiratory problems.  Specifically, the 
records do not show that he was ever found to have pneumonia.  
When examined on separation from service in April 1962 he 
reported having had ear, nose, or throat trouble, and chronic 
or frequent colds, but he denied having had asthma, shortness 
of breath, pain or pressure in the chest, or a chronic cough.  
The examiner noted that he had had sinus problems, but made 
no reference to any pulmonary problems (service connection 
for sinusitis has been established).  The physical 
examination showed the lungs and chest to be normal.  

The veteran initially claimed entitlement to VA pension 
benefits in May 1974, and did not then report having had any 
pulmonary problems.  He submitted a medical report at that 
time showing that he had been hospitalized for severe 
depression, but no significant physical abnormalities were 
found on examination.  For these reasons the Board finds that 
his current report of having been hospitalized for the 
treatment of pneumonia twice while in service is not 
credible.  See Madden v. Gober, 123 F.3d 1477, 1481 (Fed. 
Cir. 1997) (the Board is entitled to discount the credibility 
of evidence in light of its own inherent characteristics and 
its relationship to other items of evidence).

There is no medical evidence of the veteran having any 
pulmonary problems until September 1999, 37 years after he 
was separated from service, when he was found to have 
bilateral bronchospasm.  Private and VA treatment records 
indicate that he has continued to receive intermittent 
treatment for bronchitis, emphysema, or COPD since then.  
When evaluated at the VA medical center (MC) in January 2002, 
he reported a history of pneumonia.  Other than that 
reference, the VA and private treatment records are silent 
for any reference to pneumonia.  None of the medical evidence 
indicates that the bronchitis, emphysema, or COPD are related 
to a history of pneumonia.

In summary, the medical evidence shows that the veteran has a 
chronic pulmonary disorder, but the probative evidence does 
not show the incurrence of a related disease in service, or a 
nexus to any incident of service.  For these reasons the 
Board finds that the criteria for a grant of service 
connection are not met, and that the preponderance of the 
evidence is against the claim of entitlement to service 
connection for a chronic pulmonary disorder.
Development of the Claim

Regarding VA's duty to inform the veteran of the evidence 
needed to substantiate his claim, the RO notified him of the 
information and evidence needed to establish entitlement to 
service connection in June 2002, November 2002, and May 2004.  
In those notices the RO also informed him of the information 
and evidence that he was required to submit, including any 
evidence in his possession, and the evidence that the RO 
would obtain on his behalf.  The Board finds, therefore, that 
VA has fulfilled its duty to inform the veteran of the 
evidence he was responsible for submitting, and what evidence 
VA would obtain in order to substantiate his claim.  Because 
service connection has been denied, any question as to the 
appropriate disability rating or effective date is moot, and 
there can be no failure-to-notify prejudice to the veteran.  
See Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506 
(U.S. Vet. App. Mar. 3, 2006).

Regarding the duty to assist the veteran in obtaining 
evidence in support of his claim, the RO has obtained his 
service medical records and the VA and private treatment 
records he identified.  The RO requested private medical 
records pertaining to treatment received in the 1960s and 
1970s, but those records were no longer available.

Under the duty to assist, VA is required to provide an 
examination and/or obtain a medical opinion unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  The RO has not provided the 
veteran a medical examination, or obtained a medical opinion 
regarding the claimed nexus between his chronic pulmonary 
disorder and military service.  VA is not required, however, 
to provide a medical examination or obtain a medical opinion 
if the record does not already contain evidence of an in-
service event, injury, or disease.  The probative evidence 
does not show that the veteran was treated for pneumonia 
while in service.  For this reason the Board finds that a 
medical examination or opinion is not required in this case 
because no reasonable possibility exists that such assistance 
would aid in substantiating the claim.  See Duenas v. 
Principi, 18 Vet. App. 512, 517 (2004).  

The veteran has not indicated the existence of any other 
evidence that is relevant to his appeal, and the Board 
concludes that all relevant data has been obtained for 
determining the merits of his claim.


ORDER

The claim of entitlement to service connection for a chronic 
pulmonary disorder is denied.




____________________________________________
Joaquin Aguayo-Pereles
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


